Title: 28th.
From: Adams, John Quincy
To: 


       We recite again to Mr. Read this week, but he did not attend in the afternoon because, we had a Lecture from Mr. Williams, at 3 o’clock. After Prayers the Class met by adjournment, and Fiske was chosen moderator. It was then resolved that if after the first ballot, there was not a majority for any one Person; the Class should the 2d. Time confine their Votes to the 3 Persons who should have the most votes. I supposed that the greatest contest would lay between Bridge and Little, but to my great surprise, the second ballot Was between Freeman, Little, and Waldo. The third was between Freeman, and Little, who finally carried it by a considerable majority. The Class then all went to his Chamber, but did not stay there more than an hour.
       After tea we had a meeting of the A. B. Beale and Cushman were admitted. Fiske, gave us a very good Oration, upon Ambition, closing with a number of very pretty Poetical Lines. We came to several New Regulations. There were two or three Pieces read. I had written the following, which I forgot to carry with me, and was excused from reading till the next meeting.
       A.B. N: 3—
       
        
         
          
           
            Trifles light as air
            Are to the jealous Confirmation strong
            As proofs of holy writ.
           
          
          The Tragedy from which these lines are a Quotation, is such a complete History of the progress of Jealousy, that it would be the greatest presumption in me, to pretend saying anything new upon the subject. I shall therefore confine myself to a few remarks upon this play, which furnishes a more fruitful source than the trite and I may say worn out subject of Jealousy, which I suppose no person present is acquainted with, except merely by Speculation.
          This Play is by many considered as the most perfect of all, that we owe to the immortal Shakespeare, and if we attend merely to the conduct of it, we may readily confess that few dramatic performances are better; but the very foundation upon which the whole fabric is erected appears injudicious, disgusting, and contrary to all probability. Who can believe that the Senate of Venice, would give the government of an island belonging to the State, to a moor, when it is known how constantly the Venitian nobility have always enjoy’d every employment in the State? And how tenacious they have ever been of this Prerogative? And is it natural that a young Lady so virtuous and Chaste as Desdemona is represented would as Brabantio expresses it, 
            
             “Run from her guardage to the sooty Bosom
             of such a thing as him, to fear, not to delight.”
            
            In short I never could conceive what induced the Poet to take a negro for an example of Jealousy. But from this defect great Beauties are derived. In particular the speech of Othello to justify himself before the Senate 
            
             “My Story being done
             She gave me for my pains a world of sighs,
             She swore in faith twas strange, twas passing strange
             Twas pitiful, twas wondrous pitiful.
             She wish’d she had not heard it; yet she wish’d
             That heaven had made her such a man. She thank’d me
             And bade me, if I had a friend that loved her,
             I should but teach him how to tell my Story
             And that would woo her. On this hint I spake,
             She loved me for the dangers I had past
             And I loved her that she did pity them.”
            
            This is to perfection, the artless, and rough, but winning eloquence of a Soldier.
          The manner in which Iago raises the jealousy of Othello, at first by, obscure hints and insinuations, and afterwards by direct accusations shows the nicest acquaintance with human nature. I wish however to doubt, whether man be capable of the consummate villainy which is display’d in the character of Iago.
          The Reasons which he gives for all his malice against Othello and Cassio is, that he suspects they have both intrigued with his wife, and moreover that Cassio was promoted before him. Jealousy, and disappointed Ambition, will easily prepare a man for committing crimes; but Iago appears to care very little for his Wife, and without love there cannot be much Jealousy. The other Circumstance, I do not think sufficient to induce a man to perpetrate such detestable deeds. For it may be considered as a maxim that no man does evil for evil’s sake, nor will any one injure his fellow creature unless it be to gratify Interest or Passion. It is a fault too general with the writers of novels, Romances and Plays, that their characters are either too good or too bad. Nature deals not in extremes, and as the best man is he who has the least faults, so the worst, is he who has the least virtues. An author may indeed in drawing a good character, represent it more perfect, than is commonly found in real Life; because it may serve as a model for others to imitate; but to represent men worse than they really are, can be of no service, that I know, and, it is degrading human Nature.
          It must however be confess’d that the character of Iago is abso­lutely necessary in order to work up the mind of Othello to such a pitch of Jealous fury as leads him to murder his wife, and herein consist the chief Beauties of the Play. But besides these, there are detached beauties of Sentiment and expression as in all the Plays of this inimitable author.
          There is an energy and force in these Lines 
            
             “The tyrant custom
             Hath made the flinty, and steel couch of war
             My thrice driven bed of down.”
            
            There is a consummate hypocrisy in the following observation of Iago, which can escape the notice of no Sensible Reader 
            
             “Who steals my purse, steals trash; ‘t’is something, nothing.
             T‘was mine! t’is his, and has been slave to thousands.
             But he that filches from me, my good name,
             Robs me of that, which not enriches him
             And makes me, poor indeed.”
            
            But to show all the excellencies of this Tragedy would almost be to transcribe it.
          The Cloven foot was ascribed by the vulgar to the Devil, in Shakespeare’s days as well as in our’s, which appears from Othello’s saying when he has full proof of his wife’s innocence, and of the villainy of Iago. 
            
             I look down tow’rds his feet; but that’s a fable.
            
            The 13th. Scene of the second Act, may I think be recommended to the serious attention of every young man. We may perceive how much the author detested a Vice, (which at this day is too common) by his representing it as attended with the most fatal consequences.
         
        
       
      